Order, Family Court, New York County (Rhoda Cohen, J.), entered on or about May 1, 2003, denying respondent’s objections to the decision of the Hearing Examiner, which had calculated the parties’ child-support obligations, unanimously affirmed, without costs.
The Hearing Examiner’s findings as to the income of each party were based largely on his assessment of their respective credibility. The Family Court correctly declined to disturb that determination, which was amply supported by the law and the facts, inasmuch as the Hearing Examiner was in the best position to make that evaluation (see Matter of Sledge v Sledge, 228 AD2d 310 [1996]). Nor has appellant articulated any persuasive reason to overturn the calculations of child support. The Hearing Examiner offered a detailed analysis based upon the parties’ combined incomes, the needs of the child, and the statutory factors in Family Ct Act § 413 (1) (f) and (1) (c) (3) (see Matter of Cassano v Cassano, 85 NY2d 649 [1995]). We have examined *298the parties’ remaining arguments for affirmative relief and find them unavailing. Concur—Mazzarelli, J.P., Saxe, Williams, Lerner and Marlow, JJ.